Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed December 27, 2021.

3.	Claims 23-27 and 29-34 have been amended.

4.	Claims 21-34 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments with respect to the objection of claims 22-27 and 29-34, have been fully considered and are persuasive.  The objections to claims 22-27 and 29-34 have been withdrawn.
Applicant's arguments filed with respect to the rejection of claims 22-27 and 29-34, previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang (US 2018/0077024), have been fully considered but they are not persuasive.
In response to the first argument, that the cited portion of Zhang fails to disclose or suggest one or more service conditions associated with the network service, it is noted that the applicant failed to address the cited portion, in particular paragraph [0007], which states “In some embodiments the creation and modification of slices can be occur automatically in response to a request or in response to a set conditions” (emphasis added).  Clearly, if a creation or modification of slices occur in response to a set of conditions, it is inherent that “one or more service conditions” are determined.  Nonetheless, additional citation has been provided in the rejections set forth below.  Zhang teaches in paragraph [0174], “The SONAC-Com function makes a series of decisions: Decision (parameters)=f (condition) to facilitate customer service UP slice definition adaptation based on the received conditions. Once again, the input can be received from APIs, for example from NOS services” (emphasis added).
Furthermore, paragraph [0174], “The SONAC-Com receives as service request which includes a set of conditions (parameters) relating to service descriptions and requirements, infrastructure capacity, etc. These parameters are input from APIs, for example from the InfM NOS function. The programming involves making a set of decisions, each with a Decision ID. For example, in some embodiments the decisions can take the form of Decision (parameters)=f (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used. For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice” (emphasis added), further discloses, teaches, or suggests the applicant’s second argument, specifically that Zhang fails to teach “determining, by the one or more computing devices and based on the one or more service conditions, one or more computing function definitions from a plurality of available computing function definitions”.  Clearly, the decision used to selecting network functions and to complete the definition equates to determining a function definition based on the one or more service condition.  In fact, since Zhang teaches “decision taken in response to a set of parameters is a function of both the service and infrastructure used” and these “decisions are used to complete the definition of an end-to-end slice”, it is evident that Zhang also teaches determining “a network slice definition” based on the “computer function definition”.
In response to the third argument, that the cited portion of Zhang fails to disclose or suggest “determining, by the one or more computing devices, configuration data that is usable to configure the one or more computing function resources”, again the applicant merely recites the cited paragraph of Zhang (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”, emphasis added), then states that the cited portion does not teach the claim limitation, without explicitly pointing out how references teach away from the claimed invention.  Emphasis has been added to paragraph [0013] above to clearly show the above limitation is explicitly taught. 
The applicant merely recites a portion of Zhang and what Zhang teaches, but fails to clearly and particularly point out how these teachings distinguish over the applicant’s claimed invention.
The applicants are reminded during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).
For the reasons above and the rejections set forth below, claims 21-34 remain rejected and pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 21-34 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang (US 2018/0077024).
INDEPENDENT:
As per claim 21, Zhang teaches a method comprising: 
receiving a request for a network service (see Zhang, [0007]: “One such network management entity is provisioned based a set of requirements and parameters. Such a network management entity will be referred to as a composition function. Such a composition function can receive requests and create at least one of other functions and slices”); 
determining, by one or more computing devices, one or more service conditions associated with the network service (see Zhang, [0007]: “In some embodiments the creation and modification of slices can be occur automatically in response to a request or in response to a set conditions”; and [0174], “The SONAC-Com function makes a series of decisions: Decision (parameters)=f (condition) to facilitate customer service UP slice definition adaptation based on the received conditions. Once again, the input can be received from APIs, for example from NOS services”); 
determining, by the one or more computing devices and based on the one or more service conditions, one or more computing function definitions from a plurality of available computing function definitions (see Zhang, [0174]: “The SONAC-Com receives as service request which includes a set of conditions (parameters) relating to service descriptions and requirements, infrastructure capacity, etc. These parameters are input from APIs, for example from the InfM NOS function. The programming involves making a set of decisions, each with a Decision ID. For example, in some embodiments the decisions can take the form of Decision (parameters)=f (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used.  For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice”; and [0235]: “For such intelligent functions, the rules or policies to govern the reaction of these functions are defined as part of the function definition. Similarly, NOS functions, for different technical domains and for different type of services, are defined. For intelligent NOS functions, the rules or policies to govern the reaction of these functions are also defined”); 
determining, by the one or more computing devices and based on the one or more computing function definitions, a network slice definition, wherein the network slice definition (see Zhang, [0174]: “the decisions can take the form of Decision (parameters)=f  (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used. For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice”); 
determining, by the one or more computing devices and based on the network slice definition and data that associates computing function definitions to computing function resources, one or more computing function resources (see Zhang, Abstract: “Generally speaking, SONAC-Com is responsible for the composition of slices and manages resources at the slice level”); 
determining, by the one or more computing devices, configuration data that is usable to configure the one or more computing function resources (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”); 
causing, based on the configuration data, configuration of the one or more computing function resources to enable performance of a function associated with the one or more computing function resources (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”; and [0065]: “Accordingly, SONAC-Com can be thought of as a service orchestrator as it "orchestrates" the selection, placement and configuration of the slice components”); and 
executing, as part of performing the network service via the network slice, the function associated with the one or more computing function resources (see Zhang, [0171]: “The execution phase refers to the execution of the SONAC-Com functions to develop and deploy the various slices (e.g., develop and deploy the SONAC-Op slice 400 and the NOS slices 510, 520, 530, 540 and 550). The SONAC-Op slice is developed and deployed 400 after SONAC-Com slice is deployed. The execution of SONAC-Com functions for SONAC-Op slice initialization develops SONAC-Op slice. For NOS slices, NOS service description and requirement can be provided by the slice provider via APIs to SONAC-Com (as seen in FIG. 2). The execution of SONAC-Com functions designed for developing NOS slices develops the NOS slices”).

As per claim 28, Zhang teaches an apparatus comprising: 
one or more processors (see Zhang, [0315]: “Accordingly a network controller implementing the composition function, such as SONAC-Com described above can include processor 1010, a machine readable memory 1020 which stores executable instructions”); and 
memory storing executable instructions that, when executed by the one or more processors (see Zhang, [0315]: “Accordingly a network controller implementing the composition function, such as SONAC-Com described above can include processor 1010, a machine readable memory 1020 which stores executable instructions”), cause the apparatus to at least: 
receive a request for a network service (see Zhang, [0007]: “One such network management entity is provisioned based a set of requirements and parameters. Such a network management entity will be referred to as a composition function. Such a composition function can receive requests and create at least one of other functions and slices”); 
determine one or more service conditions associated with the network service (see Zhang, [0007]: “In some embodiments the creation and modification of slices can be occur automatically in response to a request or in response to a set conditions”); 
determine, based on the one or more service conditions, one or more computing function definitions from a plurality of available computing function definitions (see Zhang, [0174]: “The SONAC-Com receives as service request which includes a set of conditions (parameters) relating to service descriptions and requirements, infrastructure capacity, etc. These parameters are input from APIs, for example from the InfM NOS function. The programming involves making a set of decisions, each with a Decision ID. For example, in some embodiments the decisions can take the form of Decision (parameters)=f (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used.  For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice”; and [0235]: “For such intelligent functions, the rules or policies to govern the reaction of these functions are defined as part of the function definition. Similarly, NOS functions, for different technical domains and for different type of services, are defined. For intelligent NOS functions, the rules or policies to govern the reaction of these functions are also defined”); 
determine, based on the one or more computing function definitions, a network slice definition, wherein the network slice definition indicates that the network slice will be configured based on at least a first computing function definition of the one or more computing function definitions (see Zhang, [0174]: “the decisions can take the form of Decision (parameters)=f (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used. For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice”); 
determine, based on the network slice definition and data that associates computing function definitions to computing function resources, one or more computing function resources (see Zhang, Abstract: “Generally speaking, SONAC-Com is responsible for the composition of slices and manages resources at the slice level”); 
determine configuration data that is usable to configure the one or more computing function resources (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”); 
cause, based on the configuration data, configuration of the one or more computing function resources to enable performance of a function associated with the one or more computing function resources (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”; and [0065]: “Accordingly, SONAC-Com can be thought of as a service orchestrator as it "orchestrates" the selection, placement and configuration of the slice components”); and 
execute, as part of performing the network service via the network slice, the function associated with the one or more computing function resources (see Zhang, [0171]: “The execution phase refers to the execution of the SONAC-Com functions to develop and deploy the various slices (e.g., develop and deploy the SONAC-Op slice 400 and the NOS slices 510, 520, 530, 540 and 550). The SONAC-Op slice is developed and deployed 400 after SONAC-Com slice is deployed. The execution of SONAC-Com functions for SONAC-Op slice initialization develops SONAC-Op slice. For NOS slices, NOS service description and requirement can be provided by the slice provider via APIs to SONAC-Com (as seen in FIG. 2). The execution of SONAC-Com functions designed for developing NOS slices develops the NOS slices”).

DEPENDENT:
As per claims 22 and 29, which respectively depend on claims 1 and 8, Zhang further teaches wherein the configuration data comprises a computing function resource template and an executable script (see Zhang, [0310]: “The NS Catalog 238 may include templates which can be used as the basis for supporting network services. VNF catalog 240 may contain templates for the instantiation of different classes of VNFs”; and [0315]: “Accordingly a network controller implementing the composition function, such as SONAC-Com described above can include processor 1010, a machine readable memory 1020 which stores executable instructions”).
As per claims 23 and 30, which respectively depend on claims 1 and 8, Zhang further teaches wherein the one or more service conditions indicate one or more of the following: a threshold latency for the network service, a type of data being processed, or a type of data encryption (see Zhang, [0094]: “The global orchestrator also determines the responsibility of each domain or service QoS requirement (e.g. end-to-end latency budget map to domain latency budget range). It also determines the recommended network functions the reference graph of each domain, the end-to-end protocol (S/D address, end-to-end reliability), determine the protocols, and send the " slice admission request" (service attribute/requirement and recommended NFs and reference graph) to each selected transport domains”’; and [0109]: “SONAC only needs to be informed of the available resource/capacity and latency”).
As per claims 24 and 31, which respectively depend on claims 1 and 8, Zhang further teaches wherein the function associated with the one or more computing function resources is a function associated with an Evolved Node B (eNodeB), a Mobility Management Entity (MME), a serving gateway (S-GW), a Home Subscriber Server (HSS), or a base transceiver station (BTS) (see Zhang, [0076]: “GWNI elements can include Radio Access Network (RAN) nodes such as receivers, antennas, base stations (BS), base transceiver stations ( BTS), Node-B, evolved Node-B ( eNodeB), a gNodeB, a home Node-B, a home eNodeB, site controllers, APs, data centers, C-RAN clusters which include Remote Radio Heads (RRHs) controlled by a suitable controller, and other network components including network elements and links which route data between these nodes and other networks”).
As per claims 25 and 32, which respectively depend on claims 1 and 8, further teaches wherein executing the function associated with the one or more computing function resources is performed by one or more virtual machines (see Zhang, [0308]: “Virtualization may take the form of instantiating a virtual machine (VM) that, to another entity on a network and to software executed on the VM, is no different than a physical node in the network”).
As per claims 26 and 33, which respectively depend on claims 1 and 8, Zhang further teaches further comprising: 
transmitting, to one or more second computing devices, a request for an inventory of available computing function resources, wherein the one or more second computing devices are operating as a virtualization management and orchestration (see Zhang, [0067]: “An infrastructure database identifying available resources is also developed and maintained”); 
receiving, from the one or more second computing devices, an indication of the inventory of available computing function resources (see Zhang, [0109]: “SONAC only needs to be informed of the available resource/capacity and latency”; and [0169]: “The term "entitled infrastructure resource" refers to the infrastructure resource pool which is available for slice deployment”); and 
wherein determining the one or more computing function definitions from the plurality of available computing function definitions is performed based on the indication of the inventory of available computing function resources (see Zhang, [0169]: “Infrastructure database 200 can also include an on-demand available infrastructure description”; [0235]: “For such intelligent functions, the rules or policies to govern the reaction of these functions are defined as part of the function definition”).
As per claims 27 and 34, which respectively depend on claims 1 and 8, Zhang further teaches wherein causing the configuration of the one or more computing function resources is performed by: 
transmitting, to one or more second computing devices, a first instruction to instantiate the one or more computing function resources, wherein the one or more second computing devices are operating as a virtualization management and orchestration (see Zhang, [0065]: “Accordingly, SONAC-Com can be thought of as a service orchestrator as it "orchestrates" the selection, placement and configuration of the slice components”); 
receiving, from the one or more second computing devices, a first indication that the one or more computing function resources have been instantiated (see Zhang, [0065]: “In some embodiments, a network slice can be allocated to host a SONAC controller; such a slice may be referred to as a SONAC slice. In some embodiments a SONAC slice may be a network within which a controller that can be instantiated to manage and control functions in other slices, as well as manage the creation and deletion of other slices according to at least one of customer requirement and policy”); 
transmitting, to one or more third computing devices, a second instruction to configure each of the one or more computing function resources, wherein the one or more third computing devices are operating as an element manager (see Zhang, [0063]: “By providing slices with different network parameters and characteristics, services can be put into slices designed to meet the needs of their traffic flows”; and [0065]: “In some embodiments, a network slice can be allocated to host a SONAC controller; such a slice may be referred to as a SONAC slice. In some embodiments a SONAC slice may be a network within which a controller that can be instantiated to manage and control functions in other slices, as well as manage the creation and deletion of other slices according to at least one of customer requirement and policy”); 
receiving, from the one or more third computing devices, a second indication that each of the one or more computing function resources has been configured (see Zhang, [0013]: “transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”; and [0137]: “After a slice is developed and deployed, CSM-QoS 104 can be configured and information of this newly created slice can be informed to the CSM-QoS 104”); and 
transmitting, to the one or more third computing devices, a third instruction to activate the one or more computing function resources for performing the network service via the network slice (see Zhang, [0063]: “By providing slices with different network parameters and characteristics, services can be put into slices designed to meet the needs of their traffic flows”; and [0065]: “In some embodiments, a network slice can be allocated to host a SONAC controller; such a slice may be referred to as a SONAC slice. In some embodiments a SONAC slice may be a network within which a controller that can be instantiated to manage and control functions in other slices, as well as manage the creation and deletion of other slices according to at least one of customer requirement and policy”).


Conclusion
7.	For the reasons above, claims 21-34 have been rejected and remain pending.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 2, 2022